Case 19-20524-TPA     Doc 157    Filed 05/13/19 Entered 05/13/19 18:27:14      Desc Main
                                Document     Page 1 of 24


                  IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

  IN RE:                                     Case No.: 19-20524 TPA

           TRAILSIDE LODGING, LP,            Chapter 11

                Debtor.



             CHAPTER 11 PLAN PROPOSED BY TRAILSIDE LODGING, LP




                                         WHITEFORD, TAYLOR & PRESTON, LLP
                                         Michael J. Roeschenthaler (PA ID No. 87647)
                                         Kelly E. McCauley (PA ID No. 316535)
                                         Daniel R. Schimizzi (PA ID No. 311869)
                                         200 First Avenue, Third Floor
                                         Pittsburgh, PA 15222
                                         t: 412-618-5601
                                         f: 412-275-2404
                                         Email: mroeschenthaler@wtplaw.com

                                         Counsel for Trailside Lodging, LP
Case 19-20524-TPA   Doc 157    Filed 05/13/19 Entered 05/13/19 18:27:14   Desc Main
                              Document     Page 2 of 24


                              TABLE OF CONTENTS

 INTRODUCTION AND PLAN SUMMARY                                              1

 ARTICLE I      DEFINITIONS AND INTERPRETATION                              1

 ARTICLE II     MEANS FOR IMPLEMENTING THE PLAN                             7

 ARTICLE III    PROVISIONS FOR PAYMENT OF
                ADMINISTRATIVE EXPENSES                                     7

 ARTICLE IV     CLASSIFICATION OF CLAIMS AND VOTING STATUS                  8

 ARTICLE V      TREATMENT OF CLASSES OF CLAIMS
                AND PARTNERSHIP INTERESTS                                   8

 ARTICLE VI     THE REORGANIZED DEBTOR                                      12

 ARTICLE VII    PROVISIONS FOR THE ESTABLISHMENT AND
                MAINTENANCE OF DISBURSEMENT ACCOUNTS                        14

 ARTICLE VIII   PROVISIONS GOVERNING DISTRIBUTIONS                          15

 ARTICLE IX     PROVISIONS FOR TREATMENT OF DISPUTED CLAIMS                 16

 ARTICLE X      PROSECUTION OF ACTIONS                                      17

 ARTICLE XI     ACCEPTANCE OR REJECTION OF THE PLAN                         17

 ARTICLE XII    IDENTIFICATION OF CLAIMS NOT IMPAIRED
                BY THE PLAN                                                 17

 ARTICLE XIII   EXECUTORY CONTRACTS AND UNEXPIRED LEASES                    17

 ARTICLE XIV    CONDITIONS PRECEDENT TO THE EFFECTIVE DATE                  18

 ARTICLE XV     RELEASES, EXCULPATION, INJUNCTIONS, AND
                RELATED PROVISIONS                                          19

 ARTICLE XVI    PROVISIONS FOR EXECUTION AND SUPERVISION
                OF THE PLAN                                                 20

 ARTICLE XVII MISCELLANEOUS PROVISIONS                                      21

 ARTICLE XVIII RESERVATION OF RIGHTS                                        22
Case 19-20524-TPA         Doc 157     Filed 05/13/19 Entered 05/13/19 18:27:14                Desc Main
                                     Document     Page 3 of 24


                                          INTRODUCTION

        Trailside Lodging, LP (the “Debtor” and “Plan Proponent”) respectfully proposes the
 following Chapter 11 Plan (the “Plan”) pursuant to the Bankruptcy Code.

                                          PLAN SUMMARY

        The following summary is provided for informational purposes only. To the extent an
 inconsistency arises between the Plan and this summary, the Plan shall control.

          As more fully set forth herein, the Plan provides for alternative treatment based on two (2)
 potential means for implementation: (i) a Sale of all or substantially all of the Debtor’s Assets; or
 (ii) a restructuring of its debt obligations through a traditional reorganization. In the first scenario,
 the Debtor seeks to sell all or substantially all of its Assets to the party submitting a Buyer and
 disburse the proceeds to creditors in accordance with the priority provisions of the Bankruptcy
 Code.

         If the Debtor is unable to consummate the Sale of all or substantially all of its Assets, the
 second, or alternative, scenario provides that the Debtor will reorganize its operations and fund its
 restructuring through ongoing operational revenue. In the event the Debtor pursues this alternative
 scenario, the Debtor will make disbursements to Creditors holding Allowed Claims in accordance
 with the priority provisions of the Bankruptcy Code, such that Creditors holding Allowed Claims
 will receive a greater distribution than would be received in a chapter 7 liquidation.

                                       ARTICLE I
                           DEFINITIONS AND INTERPRETATIONS

        DEFINITIONS. As used in this Plan, the following terms shall have the respective
 meanings specified below and shall be equally applicable to the singular and plural of the terms
 defined:

        1.1    Action. Any cause of action or claim belonging to the Debtor or to its estate arising
 under the Bankruptcy Code including, without limitation, Sections 542, 544, 545, 547, 549, 550,
 and 553 thereof, and other applicable state and federal law.

         1.2      Administration Expense. Any Claim constituting a cost or expense of
 administration of the Chapter 11 Case allowed by Final Order under Section 503(b) of the
 Bankruptcy Code, including, without limitation, any actual and necessary expenses of preserving
 the estate of the Debtor, any actual and necessary expenses of operating the business of the Debtor,
 any indebtedness or obligations incurred or assumed by the Debtor in connection with the conduct
 of its business in the ordinary course, any costs and expenses of the management, maintenance,
 preservation, sale, or other disposition of any of the Debtor’s Assets, the administration and
 implementation of the Plan, the prosecution of Actions, any allowances of compensation and
 reimbursement of expenses under Section 330 of the Bankruptcy Code to the extent allowed by
 Final Order, whether arising before or after the Effective Date, and any fees or charges assessed
 against the Debtor under Chapter 123, Title 28, United States Code.

                                                    1
Case 19-20524-TPA         Doc 157    Filed 05/13/19 Entered 05/13/19 18:27:14               Desc Main
                                    Document     Page 4 of 24


         1.3     Affiliate. Shall mean with respect to any party hereto, a person or entity which is
 owned by, owns, or is in common ownership with such party; provided that “owned by” shall
 include a situation where a majority of the voting stock of the entity is owned, or a controlling
 interest is held by such party, either directly or indirectly; and further provided that “common
 ownership” shall include persons related by blood or marriage and/or trusts for the benefit of such
 related persons and/or entities owned or controlled by such related parties; and further provided that
 a general or limited partnership shall be deemed an Affiliate if any one of its general partners would
 be deemed an Affiliate.

        1.4     Alliance. Alliance Laundry Systems, LLC.

         1.5    Allowed. The term Allowed when used with respect to a Claim or Class of Claims
 or Partnership Interest or Class of Partnership Interests, as the case may be, means any Claim
 against or Partnership Interest in the Debtor, proof of which was filed on or before the date
 designated by the Bankruptcy Court as the last date for filing proofs of claims against or
 Partnership Interests in the Debtor or, if no proof of claim or Partnership Interest is filed, which
 has been or hereafter is listed by the Debtor in its Schedules as liquidated in amount and not
 disputed or contingent and, in either case, a Claim or Partnership Interest as to which no objection
 to the allowance thereof has been interposed within the applicable period of limitation fixed by
 the Plan, the Bankruptcy Code, the Bankruptcy Rules or a Final Order of the Bankruptcy Court,
 or as to which an objection has been interposed and such Claim or Partnership Interest has been
 allowed in whole or in part by a Final Order. For purposes of determining the amount of an
 “Allowed Claim,” there shall be deducted therefrom an amount equal to the amount of any claim
 which the Debtors may have against the holder thereof, to the extent such claim may be set off
 pursuant to Section 553 of the Bankruptcy Code.

        1.6     Alternative Scenario. The scenario described in Section 2.2 of the Plan.

        1.7     Alternative Treatment. The treatment of Allowed Claims if the Debtor proceeds
 under the Alternative Scenario contemplated in this Plan.

          1.8    Assets. All tangible and intangible assets and properties of the debtor in existence
 immediately prior to the Effective Date, including, without limitation, the Debtor’s interest under
 any lease of real or personal property, Cash, Actions, whether or not the subject of pending
 litigation, and all proceeds thereof

         1.9    Bankruptcy Code. Shall mean the chapter and subchapters of title 11, United
 States Code, 11 U.S.C. §§ 101 et seq., as may be amended from time to time.

         1.10 Bankruptcy Court. The unit of the United States District Court for the Western
 District of Pennsylvania having jurisdiction over the Chapter 11 Case, or in the event such court
 ceases to exercise jurisdiction over the Chapter 11 Case, such court or adjunct thereof that exercises
 jurisdiction over the Chapter 11 Case in lieu of the United States Bankruptcy Court for the Western
 District of Pennsylvania.




                                                   2
Case 19-20524-TPA        Doc 157    Filed 05/13/19 Entered 05/13/19 18:27:14            Desc Main
                                   Document     Page 5 of 24


        1.11 Bankruptcy Rules. The Federal Rules of Bankruptcy Procedure, as amended, as
 applicable to the Chapter 11 Case.

        1.12 Business Day. Any day except Saturday, Sunday, or legal holidays as such term is
 defined in Bankruptcy Rule 9006(a).

        1.13 Buyer. A bidder submitting the highest and best offer for the Debtor’s Assets, as
 approved by the Bankruptcy Court in accordance with the terms of this Plan.

        1.14    Cash. Lawful currency of the United States of America.

        1.15 Chapter 11 Case. The case under Chapter 11 of the Bankruptcy Code in which
 the Debtor is a debtor and debtor in possession.

        1.16 Claim. Any right to payment from the Debtor, whether or not such right is reduced
 to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
 undisputed, legal, equitable, secured or unsecured, known or unknown, or any right to an equitable
 remedy for breach of performance if such breach gives rise to a right of payment from the Debtor,
 whether or not such right to an equitable remedy is reduced to judgment, fixed, contingent,
 matured, disputed, undisputed, secured, or unsecured.

        1.17    Cobblestone. Cobblestone Hotels, LLC.

        1.18 Confirmation Date. The date upon which the Confirmation Order is entered by
 the Clerk of the Bankruptcy Court.

        1.19 Confirmation Hearing. The hearing to be held by the Bankruptcy Court to
 determine whether the Confirmation Order will be entered.

        1.20 Confirmation Order. An order of the Bankruptcy Court confirming the Plan in
 accordance with the provisions of Chapter 11 of the Bankruptcy Code.

        1.21 Creditor. Any person that has a Claim against the Debtor that arose or is deemed
 to have arisen on or before the Petition Date, including a Claim against the Debtor’s estates of a
 kind specified in Sections 502(g) or 502(i) of the Bankruptcy Code.

        1.22    Debtor. Debtor Trailside Lodging, LP, a Pennsylvania limited partnership.

        1.23 Debtor in Possession. The Debtor as debtor in possession pursuant to Sections
 1107 and 1108 of the Bankruptcy Code.

        1.24    DIP Lender. Trailside Hospitality Investments, LLC.

        1.25 Disbursement Account(s). The account(s) to be established by the Reorganized
 Debtor on the Effective Date in accordance with the Plan, together with any interest earned
 thereon.

                                                 3
Case 19-20524-TPA         Doc 157    Filed 05/13/19 Entered 05/13/19 18:27:14               Desc Main
                                    Document     Page 6 of 24


         1.26 Disclosure Statement. The Disclosure Statement to Accompany Chapter 11 Plan
 Proposed by Trailside Lodging, LP, filed in accordance with Chapter 11 of the Bankruptcy Code,
 either in its present form or as it may be altered, amended, or modified from time to time.

          1.27 Disputed Claim. A Claim against the Debtor the allowance of which, in whole or
 in part, is the subject of a timely objection to the Allowance thereof, whether by motion or adversary
 proceeding, interposed by the Debtor or the Reorganized Debtor; provided, however, that for
 purposes of determining the aggregate amount of Disputed Claims against the Debtor, “Disputed
 Claims” shall mean the lesser of (a) Disputed Claims as filed with the Bankruptcy Court or (b)
 Disputed Claims as estimated by the Bankruptcy Court pursuant to Section 502(c) of the
 Bankruptcy Code; provided, further, that in the event that the Bankruptcy Court shall estimate a
 Disputed Claim for purposes of allowance pursuant to Section 502(c) of the Bankruptcy Code, such
 estimation shall constitute and represent the maximum amount in which such Claim may ultimately
 become an Allowed Claim.

        1.28    Effective Date. The date on which the Confirmation Order becomes a Final Order.

        1.29    Fairchance. Fairchance Construction Company.

        1.30    Fay-Penn. Fay-Penn Economic Development Counsel.

         1.31 Final Order. An order of the Bankruptcy Court (a) as to which the time to appeal,
 petition for certiorari, or seek re-argument or rehearing has expired and as to which no appeal, re-
 argument, certiorari petition, or rehearing is pending, or (b) if an appeal, re-argument, certiorari,
 or rehearing thereof has been sought, the order of the Bankruptcy Court has been affirmed by the
 highest court to which the order was appealed or from which the re-argument or rehearing was
 sought, or certiorari has been denied, or the appeal is dismissed or rendered moot, and the time to
 take any further appeal or to seek certiorari or further re-argument or rehearing has expired.

        1.32 Franchise Agreement. The Cobblestone Hotels, LLC, Franchise Agreement
 entered into on February 15, 2014, by and between the Debtor and Cobblestone.

        1.33 General Unsecured Deficiency Claim. Any Claim identified in Class 9 arising
 from any deficiency after the payment of Allowed Secured Claims.

         1.34 General Unsecured Trade Claim. Any Claim identified in Class 10 of any
 Creditor that provided goods and/or services to the Debtor in the ordinary course of business prior
 to the Petition Date.

        1.35    Holder. A person who owns or holds a Claim against, or Partnership Interest in,
 the Debtor.

        1.36 Hotel. The Cobblestone Hotel & Suites hotel owned and operated by the Debtor,
 located at 237 N. First Street, Connellsville, Pennsylvania, 15425.

        1.37    Insider Claim. Any Allowed Claim identified in Class 11 of the Plan.

                                                   4
Case 19-20524-TPA        Doc 157    Filed 05/13/19 Entered 05/13/19 18:27:14            Desc Main
                                   Document     Page 7 of 24


        1.38    Interest. Simple interest at the rate of five percent (5%) per annum.

        1.39    JMPMFM. JMPMFM Enterprises, LP.

        1.40 Lien. A valid, perfected, and enforceable charge against or interest in property of
 the Debtor, to secure payment of a debt or performance of an obligation.

        1.41 Limited Partners.        Those certain individual(s) and/or entity(ies) that hold a
 Partnership Interest.

        1.42 Management Agreement. The Management Agreement entered into as of October
 1, 2015, by and between the Debtor and WGH.

       1.43 Partnership Agreement. The Second Amended and Restated Limited Partnership
 Agreement of Trailside Lodging, LP, as may be amended and/or restated from time to time.

        1.44    Partnership Interest. Any general or limited partnership interest in the Debtor.

        1.45 Person. An individual, a corporation, a partnership, an association, a joint stock
 company, a joint venture, an estate, a trust, an unincorporated organization, or a government or
 any subdivision thereof or any other entity.

         1.46 Petition Date. February 10, 2019, the date the Debtor filed a voluntary Chapter 11
 Petition with the Bankruptcy Court.

        1.47 Plan. This Chapter 11 Plan Proposed by Trailside Lodging, LP, in accordance with
 Chapter 11 of the Bankruptcy Code, either in its present form or as it may be altered, amended, or
 modified from time to time.

        1.48    Primary Scenario. The scenario described in Section 2.1 of the Plan.

        1.49 Primary Treatment. The treatment of Allowed Claims if the Debtor proceeds
 under the Primary Scenario contemplated in this Plan.

         1.50 Priority Claim. Any Claim, other than an Administration Expense and a Priority
 Tax Claim, entitled to priority in payment pursuant to Section 507(a) of the Bankruptcy Code, but
 only to the extent entitled to such priority.

        1.51 Priority Tax Claim. Any Claim entitled to priority in payment pursuant to Section
 507(a)(8) of the Bankruptcy Code, but only to the extent entitled to such priority.

         1.52 Pro Rata. With respect to Allowed Claims within the same class, the proportion
 that an Allowed Claim bears to all Allowed Claims within such class; with respect to all Allowed
 Claims within different classes, the proportion that an Allowed Claim bears to all Allowed Claims
 within such classes.



                                                 5
Case 19-20524-TPA         Doc 157     Filed 05/13/19 Entered 05/13/19 18:27:14               Desc Main
                                     Document     Page 8 of 24


        1.53    RAC. The Redevelopment Authority of the City of Connellsville.

         1.54 Releasees. Collectively, present and former officers, directors, general partner(s),
 and limited partners of the Debtor, the Reorganized Debtor, the Plan Proponents, and each of their
 respective officers, directors, employees, advisors, attorneys, professionals, accountants,
 consultants, agents and other representatives (including their respective officers, directors,
 employees, members, and professionals).

       1.55 Releasing Parties. The Holders of Claims voting to accept the Plan; provided,
 however, that the Releasing Parties shall not include Holders of Claims voting to reject the Plan.

        1.56 Reorganized Debtor. The Debtor and any successor thereto, by merger,
 consolidation, or otherwise, on or after the Effective Date.

         1.57   Sale. The sale of all or substantially all of the Debtor’s Assets as contemplated in
 this Plan.

        1.58 Schedules. The schedules of liabilities filed by the Debtor with the Bankruptcy
 Court, as amended on or before the Effective Date, listing the assets and liabilities of the Debtor.

         1.59 Secured Claim. Any Allowed Claim in respect of which a Lien or Security Interest
 is held in any of the Debtor’s Assets, to the extent that the amount of any such Allowed Claim is
 not greater than the net proceeds of the appropriate asset(s) of the Debtor found by the Bankruptcy
 Court to be valid security therefor, and reduced by such further amount or amounts, if any, as may
 be determined by the Bankruptcy Court after notice and a hearing to be the reasonable and
 necessary costs and expenses of preserving and disposing of such asset(s) pursuant to Section
 506(c) of the Bankruptcy Code.

        1.60    Security Interest. A Lien created by an agreement.

        1.61    SSB. SSB Bank, formerly known as Slovak Savings Bank.

        1.62    TRF. The Reinvestment Fund, Inc.

        1.63 Unsecured Claim. Any Claim, other than an Administration Expense, a Priority
 Claim, a Priority Tax Claim, a Secured Claim, and Claims of Affiliates.

        1.64    US Foods. US Foods, Inc.

        1.65    WGH. WGH Management, LLC.

         1.66 Other Definitions. Unless the context otherwise requires, any capitalized term
 used and not defined herein or elsewhere in the Plan but that is defined in the Bankruptcy Code
 shall have the meaning set forth therein. The words “herein,” “hereof,” “hereto,” “hereunder,” and
 others of similar inference refer to the Plan as a whole and not to any particular section, subsection,
 or clause contained in the Plan.

                                                   6
Case 19-20524-TPA        Doc 157     Filed 05/13/19 Entered 05/13/19 18:27:14             Desc Main
                                    Document     Page 9 of 24


                                    ARTICLE II
                         MEANS FOR IMPLEMENTING THE PLAN

         2.1.    Primary Scenario: Sale. As more fully set forth below and in the Disclosure
 Statement, the Debtor has proposed certain procedures for the solicitation and acceptance of bids
 for the Sale of its Assets. At the Confirmation Hearing, potential purchasers of the Assets will be
 able to submit bids to acquire the Debtor’s Assets, subject to approval by the Bankruptcy Court.
 In the event the Bankruptcy Court approves the sale of the Debtor’s Assets to a Buyer, the Debtor
 will proceed to close on the Sale and the Reorganized Debtor will disburse the proceeds therefrom
 in accordance with the priority provisions of the Bankruptcy Code and the asset purchase
 agreement mutually acceptable to the Buyer and the Debtor and/or Reorganized Debtor. The terms
 and conditions of the Sale are more fully set forth in the Disclosure Statement.

         2.2.   Alternative Scenario: Reorganization. In the event the Bankruptcy Court does
 not approve a Buyer for the sale of the Debtor’s Assets, the Plan provides for alternative treatment
 of each class of Creditors that will be satisfied from ongoing operational revenue, such that each
 Creditor holding an Allowed Claim will receive more than it would receive in a chapter 7
 liquidation. In the Alternative Scenario, the Reorganized Debtor will make the disbursements
 required under the Plan.

        2.3.   For avoidance of doubt, depending on whether or not the Bankruptcy Court
 approves the Sale at the Confirmation Hearing, the Plan provides alternative treatments for
 each class of creditors: Primary Treatment and Alternative Treatment. The Primary
 Treatment contemplates approval of the Sale of the Debtor’s Assets to the Buyer and
 disbursement of Sale proceeds in accordance with the priority provisions of the Bankruptcy
 Code. The Alternative Treatment contemplates disbursements from ongoing operational
 revenue to Creditors holding Allowed Claims, such that each Creditor holding an Allowed
 Claim will receive more than it would receive in a chapter 7 liquidation.

                                 ARTICLE III
              PROVISIONS FOR PAYMENT OF ADMINISTRATIVE EXPENSES

        3.1     Administration Expenses.

                Primary Treatment. Each Holder of an Administration Expense shall be paid the
                full amount of such Administration Expense, in Cash on the Effective Date or as
                soon thereafter as practicable, or upon such other terms as may be agreed upon
                between the Holder of such Administration Expense and the Reorganized Debtor.

                Alternative Treatment. Each Holder of an Administration Expense shall be paid
                the full amount of such Administration Expense, in Cash on the Effective Date or
                as soon thereafter as practicable, or upon such other terms as may be agreed upon
                between the Holder of such Administration Expense and the Reorganized Debtor.




                                                  7
Case 19-20524-TPA        Doc 157     Filed 05/13/19 Entered 05/13/19 18:27:14          Desc Main
                                   Document      Page 10 of 24


                                  ARTICLE IV
                  CLASSIFICATION OF CLAIMS AND VOTING STATUS

 For the purposes of this Plan, Claims are classified as follows:
    Class               Claimant(s)                       Status            Entitled to Vote
       1       Priority Claims                  Unimpaired              No
       2       TRF                              Impaired                Yes
       3       Fay-Penn                         Impaired                Yes
       4       RAC                              Impaired                Yes
       5       JMPMFM                           Impaired                Yes
       6       Alliance                         Impaired                Yes
       7       Other Secured Claims             Impaired                Yes
       8       Mechanics’ Lien Claims           Impaired                Yes
       9       General Unsecured                Impaired                Yes
               Deficiency Claims
      10       General Unsecured                Impaired                Yes
               Trade Claims
      11       Insider Claims                   Impaired                Yes
      12       Partnership Interests            Deemed Rejected         No/Deemed to Reject

                             ARTICLE V
      TREATMENT OF CLASSES OF CLAIMS AND PARTNERSHIP INTERESTS

        5.1     Priority Claims and Priority Tax Claims (Class 1 Claims).

                Primary Treatment. Each Holder of an Allowed Class 1 Claim shall be paid the
                full amount of such Allowed Class 1 Claim, in Cash, on the Effective Date or as
                soon thereafter as practicable, or upon such other terms as may be agreed upon
                between the Holder of such Allowed Class 1 Claim and the Reorganized Debtor.

                Alternative Treatment. Each Holder of an Allowed Class 1 Claim shall be paid
                the full amount of such Allowed Class 1 Claim, in Cash, on the Effective Date or
                as soon thereafter as practicable, or upon such other terms as may be agreed upon
                between the Holder of such Allowed Class 1 Claim and the Reorganized Debtor.

        Class 1 is Unimpaired and not entitled to vote.

          5.2    TRF Claim (Class 2 Claim). TRF has asserted a valid and perfected, first-priority
 security interest by way of a Subordination Agreement by and between TRF, Fay-Penn, and RAC,
 in all or substantially all of the Debtor’s Assets, including the Hotel.

                Primary Treatment. At Closing, TRF shall be paid the value of the collateral
                securing its Allowed Claim. Any deficiency shall be treated as a General
                Unsecured Deficiency Claim in accordance with Paragraph 6.9, infra.



                                                 8
Case 19-20524-TPA       Doc 157     Filed 05/13/19 Entered 05/13/19 18:27:14          Desc Main
                                  Document      Page 11 of 24


               Alternative Treatment. To the extent the Sale of the Debtor’s Assets to a Buyer
               is not approved, TRF shall be paid the highest and best offer received for the
               Debtor’s Assets plus $25,000.00, with Interest, representing the value of the
               collateral securing its Allowed Claim, amortized over a fifteen (15) years period
               with a balloon payment coming due on the fifth (5th) anniversary of the
               Confirmation Order becoming a Final Order. Any deficiency shall be treated as a
               General Unsecured Deficiency Claim in accordance with Paragraph 6.9, infra.

         Class 2 is Impaired and entitled to Vote.
         5.3     Fay-Penn Claim (Class 3 Claim). Fay-Penn has asserted a valid and perfected
 security interest, subordinated to the TRF Claim and the Liens securing the TRF Claim in
 accordance with a Subordination Agreement by and between TRF, Fay-Penn, and RAC, in all or
 substantially all of the Debtor’s Assets, including the Hotel.

               Primary Treatment. At Closing, Fay-Penn shall be paid the value of the collateral
               securing its Allowed Claim after payment to any senior Creditor holding an
               Allowed Secured Claim. Any deficiency shall be treated as a General Unsecured
               Deficiency Claim in accordance with Paragraph 6.9, infra.

               Alternative Treatment. Based on the value of the collateral securing the Allowed
               Claim of Fay-Penn, the Fay-Penn Allowed Claim shall be treated as a General
               Unsecured Deficiency Claim in accordance with Paragraph 6.9, infra.

        Class 3 is Impaired and entitled to Vote.

         5.4     RAC Claim (Class 4 Claim). RAC has asserted a valid and perfected security
 interest, subordinated to the TRF Claim and the Liens securing the TRF Claim in accordance with
 a Subordination Agreement by and between TRF, Fay-Penn, and RAC, in all or substantially all
 of the Debtor’s Assets, including the Hotel.

               Primary Treatment. At Closing, RAC shall be paid the value of the collateral
               securing its Allowed Claim after payment to any senior Creditor holding an
               Allowed Secured Claim. Any deficiency shall be treated as a General Unsecured
               Deficiency Claim in accordance with Paragraph 6.9, infra.

               Alternative Treatment. Based on the value of the collateral securing the Claim of
               RAC, the RAC Claim shall be treated as a General Unsecured Deficiency Claim in
               accordance with Paragraph 6.9, infra.

        Class 4 is Impaired and entitled to Vote.

         5.5    JMPMFM (Class 5 Claim). JMPMFM is the holder of a mortgage against the
 Hotel junior to the Claims of TRF, Fay-Penn, and RAC.

               Primary Treatment. At Closing, JMPMFM shall be paid the value of the
               collateral securing its Allowed Claim after payment to any senior Creditor holding

                                                9
Case 19-20524-TPA       Doc 157     Filed 05/13/19 Entered 05/13/19 18:27:14               Desc Main
                                  Document      Page 12 of 24


               an Allowed Secured Claim. Any deficiency shall be treated as a General Unsecured
               Deficiency Claim in accordance with Paragraph 6.9, infra.

               Alternative Treatment. Based on the value of the collateral securing the Claim of
               JMPMFM, the JMPMFM Claim shall be treated as a General Unsecured Deficiency
               Claim in accordance with Paragraph 6.9, infra.

        Class 5 is Impaired and entitled to Vote.

         5.6     Alliance (Class 6 Claim). Alliance is the holder of a purchase money security
 interest in all equipment of the Debtor financed by Alliance including, without limitation, all
 washers and dryers, whether coin or card-operated, and all items of equipment ancillary to usage
 in a laundromat with respect to which Alliance has financed.

               Primary Treatment. At Closing, Alliance shall be paid the value of the collateral
               securing its Allowed Claim after payment to any senior Creditor holding an
               Allowed Claim with a security interest in the equipment Alliance financed. Any
               deficiency shall be treated as a General Unsecured Deficiency Claim in accordance
               with Paragraph 6.9, infra.

               Alternative Treatment. The Reorganized Debtor shall pay the Claim of Alliance
               in accordance with original contract terms; provided, however, that the contract
               interest rate shall be modified to the Interest rate in this Plan and shall exclude any
               additional fees and costs, including attorneys’ fees.

        Class 6 is Impaired and entitled to Vote.

        5.7    Other Secured Claims (Class 7 Claims).

               Primary Treatment. At Closing, all other Holders of Allowed Secured Claims
               shall be paid the value of the collateral securing their Allowed Claims after payment
               to any senior Creditor holding an Allowed Secured Claim. Any deficiency shall be
               treated as a General Unsecured Deficiency Claim in accordance with Paragraph
               6.9, infra.

               Alternative Treatment. All other Holders of Secured Claims shall be treated as a
               General Unsecured Deficiency Claim in accordance with Paragraph 6.9, infra.

        Class 7 is Impaired and entitled to Vote.

        5.8    Mechanics’ Lien Claims (Class 8 Claims).

               Primary Treatment. At Closing, any Mechanics’ Lien Creditors shall be paid the
               value of the collateral securing their Allowed Claims after payment to any senior
               Creditor holding an Allowed Secured Claim. Any deficiency shall be treated as a
               General Unsecured Deficiency Claim in accordance with Paragraph 6.9, infra.

                                                 10
Case 19-20524-TPA     Doc 157     Filed 05/13/19 Entered 05/13/19 18:27:14             Desc Main
                                Document      Page 13 of 24


             Alternative Treatment. Based on the value of the Debtor’s Assets, Mechanics’
             Lien Claims shall be treated as a General Unsecured Deficiency Claim in
             accordance with Paragraph 6.9, infra.

      Class 8 is Impaired and entitled to Vote.

      5.9    General Unsecured Deficiency Claims (Class 9 Claims).

             Primary Treatment. At Closing, Holders of Allowed General Unsecured
             Deficiency Claim arising in connection with Classes 2, 3, 4, 5, 6, 7, and 8, shall
             receive their Pro Rata share of any proceeds remaining from the Sale after payment
             of all Secured Claims in full and final satisfaction of their Allowed General
             Unsecured Deficiency Claims.

             Alternative Treatment. Each Holder of an Allowed General Unsecured
             Deficiency Claim shall receive payment, in Cash, of such Holder’s Pro Rata share
             of the proceeds from any Actions pursued by the Debtor or the Reorganized Debtor,
             as the case may be, in full and final satisfaction of their Allowed General Unsecured
             Deficiency Claims. Payments shall commence as soon as reasonably practicable
             after the Debtor or the Reorganized Debtor, as the case may be, has finally resolved,
             whether by settlement, judgment, or otherwise, any Actions commenced in
             accordance with the Plan.

      Class 9 is Impaired and entitled to Vote.

      5.10   General Unsecured Trade Claims (Class 10 Claims).

             Primary Treatment. At Closing, Holders of Allowed General Unsecured Trade
             Claims shall receive their Pro Rata share of any proceeds remaining from the Sale
             after payment of all Secured Claims in full and final satisfaction of their Allowed
             General Unsecured Trade Claims; provided, however, that the Buyer, in its sole
             discretion, may assume any Allowed General Unsecured Trade Claims in
             connection with the Sale upon terms and conditions mutually acceptable to the
             Buyer and the Holders of Allowed General Unsecured Trade Claims to be assumed.

             Alternative Treatment. In full and final satisfaction of their Allowed General
             Unsecured Trade Claims, each Holder of an Allowed General Unsecured Trade
             Claim shall receive payment, in Cash, of such Holder’s Pro Rata share of: (i) the
             proceeds from any Actions pursued by the Debtor or the Reorganized Debtor as
             soon as reasonably practicable after the Debtor or the Reorganized Debtor, as the
             case may be, has finally resolved, whether by settlement, judgment, or otherwise,
             any Actions commenced in accordance with the Plan; and (ii) commencing on or
             before the close of the second (2nd) quarter after the first (1st) anniversary of the
             Effective Date of the Plan and continuing for five (5) consecutive years, a Pro Rata
             share of ten percent (10%) of the Reorganized Debtor’s net income after taxes



                                              11
Case 19-20524-TPA       Doc 157     Filed 05/13/19 Entered 05/13/19 18:27:14            Desc Main
                                  Document      Page 14 of 24


              calculated based on the prior calendar year, which shall be paid on or before the
              close of the second (2nd) quarter of each subsequent calendar year.

       Class 10 is Impaired and entitled to Vote.

       5.11   Insider Claims (Class 11 Claims).

              Primary Treatment. In the event all Holders of Allowed Claims in Classes 1
              through 10, supra, are paid in full (including reserves for Disputed Claims), any
              Insider that has an Allowed Claim against the Debtor shall receive shall receive
              their Pro Rata share of remainder, if any, of the Debtor’s Assets, in full and final
              satisfaction of their Allowed Insider Claims.

              Alternative Treatment. In full and final satisfaction of their Allowed Insider
              Claims, each Holder of an Allowed Insider Claim shall receive payment, in Cash,
              of such Holder’s Pro Rata share of: (i) the proceeds from any Actions pursued by
              the Reorganized Debtor as soon as reasonably practicable after the Debtor or the
              Reorganized Debtor, as the case may be, has finally resolved, whether by
              settlement, judgment, or otherwise, any Actions commenced in accordance with the
              Plan; and (ii) commencing on or before the close of the second (2nd) quarter after
              the first (1st) anniversary of the Effective Date of the Plan and continuing for five
              (5) consecutive years, a Pro Rata share of ten percent (10%) of the Reorganized
              Debtor’s net income after taxes calculated based on the prior calendar year, which
              shall be paid on or before the close of the second (2nd) quarter of each subsequent
              calendar year.

       Class 11 is Impaired and entitled to Vote.

       5.12   Partnership Interests (Class 12 Claims).

              Primary Treatment. Upon the Effective Date of the Plan, Partnership Interests
              shall be cancelled and all equity of the Debtor shall be revested in the Reorganized
              Debtor in accordance with Article VI of this Plan.

              Alternative Treatment. Upon the Effective Date of the Plan, Partnership Interests
              shall be cancelled and all equity of the Debtor shall be revested in the Reorganized
              Debtor in accordance with Article VI of this Plan.

       Class 12 is deemed to reject the Plan and is not entitled to Vote.

                                     ARTICLE VI
                              THE REORGANIZED DEBTOR

         6.1. Vesting of Equity in the Reorganized Debtor. On the Effective Date, the equity
 interests in the Debtor shall vest in the Reorganized Debtor. In exchange for: (i) the continued
 management and operation of the Reorganized Debtor to implement the terms of this Plan and

                                               12
Case 19-20524-TPA       Doc 157     Filed 05/13/19 Entered 05/13/19 18:27:14              Desc Main
                                  Document      Page 15 of 24


 operate the Reorganized Debtor as a going concern; and (ii) a capital contribution of [four hundred
 fifty thousand dollar and no cents ($450,000.00)] for purposes of funding the Plan and providing
 an equity cushion for the Reorganized Debtor’s continued operations, the Reorganized Debtor
 shall issue one hundred percent (100%) of its equity to Nathaniel R. Morgan, or his designee(s)
 and/or assign(s).

         6.2. Duties and Responsibilities of the Reorganized Debtor. On the Effective Date,
 the Reorganized Debtor shall have all powers, authority, and responsibilities specified in the Plan,
 shall be vested with the rights, powers and duties of the Debtor, and shall assume its duties and
 responsibilities under the Plan.

        6.3. Primary Scenario: In the event the Bankruptcy Court approves the Sale of the
 Debtor’s Assets at the Confirmation Hearing, the Debtor or the Reorganized Debtor, as the case
 may be, shall be authorized to, inter alia:

            (a)   To execute and/or deliver on behalf of the Debtor, the agreements, documents,
                  and instruments necessary or appropriate to effectuate the Sale, the Plan, or as
                  otherwise contemplated by the Plan, and any schedules, exhibits, or other
                  documents attached thereto or contemplated thereby, in the name and on behalf
                  of the Debtor;

            (b)   To employ one or more persons, entities, or professionals to assist the
                  Reorganized Debtor with performing its duties under the Plan;

            (c)   To act as disbursing agent under, and make distributions pursuant to, the Plan;

            (d)   To act as the representative of the Debtor in the prosecution of all Actions;

            (e)   To act as the representative of the Debtor in connection with filing objections
                  to Disputed Claims and resolving disputes with respect to the Allowance of
                  Claims;
            (f)   To retain, preserve, liquidate and distribute the remaining Assets for the benefit
                  of Holders of Allowed Claims entitled to a distribution in accordance with the
                  terms of the Plan;

            (g)   To perform all other duties and responsibilities specifically assigned to the
                  Reorganized Debtor under the terms of the Plan; and,

            (h)   To take all steps necessary to effectuate the Plan and take such other actions as
                  the Reorganized Debtor determines, in his sole and sound business judgment,
                  are in the best interests of the Holders of Allowed Claims.

         6.4. Alternative Scenario: In the event the Bankruptcy Court does not approve the
 Sale of the Debtor’s Assets at the Confirmation Hearing, on the Effective Date, all Assets of the
 estate shall vest in the Reorganized Debtor. On and after the Effective Date, the Reorganized
 Debtor may engage in any act or activity of the Debtor, without the Bankruptcy Court’s

                                                 13
Case 19-20524-TPA        Doc 157     Filed 05/13/19 Entered 05/13/19 18:27:14             Desc Main
                                   Document      Page 16 of 24


 supervision or approval, and free of any restrictions of the Bankruptcy Code or Bankruptcy Rules,
 other than those restrictions expressly imposed by the Plan or Confirmation Order, including,
 without limitation:

             (a)   To continue the business of the Debtor in order to fund the distributions
                   required under the Plan;

             (b)   To employ one or more persons, entities, or professionals to assist the
                   Reorganized Debtor with performing its duties under the Plan;

             (c)   To act as disbursing agent under, and make distributions pursuant to, the Plan;

             (d)   To act as the representative of the Debtor in the prosecution of all Actions;

             (e)   To act as the representative of the Debtor in connection with filing objections
                   to Disputed Claims and resolving disputes with respect to the Allowance of
                   Claims;

             (f)   To perform all other duties and responsibilities specifically assigned to the
                   Reorganized Debtor under the terms of the Plan; and,

             (g)   To take all steps necessary to effectuate the Plan and take such other actions as
                   the Reorganized Debtor determines, in his sole and sound business judgment,
                   are in the best interests of the Holders of Allowed Claims.

                                  ARTICLE VII
                     PROVISIONS FOR THE ESTABLISHMENT AND
                    MAINTENANCE OF DISBURSEMENT ACCOUNTS

        7.1.     Establishment of Disbursement Accounts. On the Effective Date, the
 Reorganized Debtor shall establish one or more segregated bank accounts, as disbursing agent
 under the Plan, which accounts shall be held in trust for the benefit of Creditors pursuant to the
 Plan and utilized solely for the investment of Cash and the distribution of Cash consistent with the
 terms and provisions of the Plan.

         7.2.    Post-Confirmation Administration: Primary Scenario. On the Effective Date,
 the proceeds from the Sale or other disposition of the Debtor’s Assets shall be deposited into such
 Disbursement Account(s) less the sum of Seventy-Five Thousand Dollars ($75,000) which sum
 shall be retained by the Reorganized Debtor in a segregated account for reasonably anticipated
 post-Effective Date administration expenses in connection with the administration and
 implementation of the Plan, including, without limitation, the prosecution of Actions by the
 Reorganized Debtor, the prosecution of objections to Disputed Claims, the payment of
 compensation and reimbursement of expenses to the Reorganized Debtor and its counsel to the
 extent allowed by the Bankruptcy Court upon application therefor. From and after the Effective
 Date, the Reorganized Debtor shall deposit into the Disbursement Account(s) all proceeds of the
 Debtor’s Assets.

                                                 14
Case 19-20524-TPA         Doc 157     Filed 05/13/19 Entered 05/13/19 18:27:14              Desc Main
                                    Document      Page 17 of 24


        7.3.     Post-Confirmation Administration: Alternative Scenario. On the Effective
 Date and for each month thereafter until the disbursements under the Plan are completed, the
 Reorganized Debtor shall pay, in the ordinary course of business, all post-Effective Date
 Administration Expenses in connection with the administration and implementation of the Plan,
 including, without limitation, the prosecution of Actions by the Reorganized Debtor, the
 prosecution of objections to Disputed Claims, and the payment of compensation and
 reimbursement of expenses to the Reorganized Debtor and its counsel to the extent allowed by the
 Bankruptcy Court upon application therefor. From and after the Effective Date, the Debtor shall
 deposit into the Disbursement Account(s) all proceeds of the Debtor’s Assets.

         7.4.   Maintenance of Disbursement Account(s). Disbursement Account(s) shall be
 maintained by the Debtor or the Reorganized Debtor, as the case may be, at one or more domestic
 banks or financial institutions of the Reorganized Debtor’s choice; provided, however, that any
 account(s) maintained by the Reorganized Debtor shall be identified on the Approved Depository
 Listing maintained by the United States Trustee for the Western District of Pennsylvania.

                                    ARTICLE VIII
                        PROVISIONS GOVERNING DISTRIBUTIONS

        8.1.     Distributions for Claims Allowed as of the Effective Date. Except as otherwise
 provided herein or as may be ordered by the Bankruptcy Court, the Debtor, or the Reorganized
 Debtor, as the case may be, shall make distributions pursuant to the Plan on account of all Allowed
 Claims that are entitled to receive distributions under the Plan, and shall make further distributions
 to Holders of Claims that subsequently are determined to be Allowed Claims.

         8.2.    Delivery of Distributions. Distributions to Holders of Allowed Claims shall be
 made at the address of the Holder of such Claim as of the Effective Date; provided, however, that
 the manner of such distributions shall be determined at the reasonable discretion of the Debtor or
 Reorganized Debtor, as the case may be.
         8.3.    Address of Record. The address of the Holder of a Claim shall be, for purposes
 of distributions made pursuant to the Plan, the address set forth in the Debtor’s or Reorganized
 Debtor’s books and records, or if no such address, in any proof of Claim filed by such Holder.

         8.4.    Undeliverable Distributions. If any distribution to a Holder of an Allowed Claim
 is returned to the Reorganized Debtor as undeliverable, no further distributions shall be made to
 such Holder unless and until the Reorganized Debtor is notified in writing of such Holder’s then-
 current address. Undeliverable distributions shall remain in the possession of the Reorganized
 Debtor until such time as any such distributions become deliverable. Undeliverable distributions
 shall not be entitled to any interest, dividends or other accruals of any kind. The Reorganized
 Debtor shall make all distributions that become deliverable in accordance with the Plan. There is
 no obligation of the Reorganized Debtor to attempt to locate any holder of an Allowed Claim other
 than by reviewing the Schedules and the Claims Register. Unless the recipient of an undeliverable
 distribution provides the Reorganized Debtor with the information required or otherwise requested
 to make a distribution deliverable within sixty (60) calendar days of the distribution being returned
 as undeliverable, without further order of the Bankruptcy Court, such undeliverable distribution
 shall be discharged and the recipient thereof shall be forever barred from asserting any such Claim

                                                  15
Case 19-20524-TPA        Doc 157     Filed 05/13/19 Entered 05/13/19 18:27:14           Desc Main
                                   Document      Page 18 of 24


 against the Reorganized Debtor or its property. In such cases, any Cash held for distribution on
 account of such Claims shall be property of the Reorganized Debtor, free of any restrictions
 thereon. Nothing contained herein shall require the Reorganized Debtor to attempt to locate any
 Holder of an Allowed Claim.

         8.5.   Compliance with Tax Requirements/Allocations. In connection with the Plan,
 to the extent applicable, the Reorganized Debtor shall comply with all tax withholding and
 reporting requirements imposed on it by any governmental unit, and all distributions pursuant
 hereto shall be subject to such withholding and reporting requirements. Upon written request of
 the Reorganized Debtor, Holders of Allowed Claims shall provide the Reorganized Debtor with
 any required tax instruments or forms necessary to receive a distribution. In the event the Holder
 of an Allowed Claim fails to provide the Reorganized Debtor with any required tax instruments or
 forms for distribution purposes, any Distribution on account of such Allowed Claim shall be
 deemed an Undeliverable Distribution.

                                 ARTICLE IX
                PROVISIONS FOR TREATMENT OF DISPUTED CLAIMS

         9.1.    Objections to Claims; Prosecution of Disputed Claims. The Reorganized
 Debtor shall object to the allowance of Claims filed with the Bankruptcy Court with respect to
 which the Debtor denies liability, in whole or in part. All objections shall be prosecuted by the
 Reorganized Debtor. The Reorganized Debtor may compromise and settle any objections to
 Claims, subject to the approval of the Bankruptcy Court. The Reorganized Debtor shall file and
 serve all objections to Claims as soon as practicable, but in no event later than ninety (90) days
 after the Effective Date or such later date as approved by the Bankruptcy Court.

        9.2.    Payments and Distributions on Disputed Claims.

            a. From and after the Effective Date, the Reorganized Debtor shall reserve and hold
               for the benefit of each Holder of a Disputed Claim, Cash in an amount equal to the
               Pro Rata payment which would have been made to the Holder of such Disputed
               Claim if it were an Allowed Claim in an amount equal to the lesser of (i) the amount
               of the Disputed Claim or (ii) the amount in which the Disputed Claim shall be
               estimated by the Bankruptcy Court for purposes of allowance, which amount shall
               constitute and represent the maximum amount in which such Claim may ultimately
               become an Allowed Claim. No payments or distributions shall be made with respect
               to all or any portion of any Disputed Claim pending the entire resolution thereof by
               Final Order.

            b. At such time as a Disputed Claim becomes, in whole or in part, an Allowed Claim,
               the Holder of such Allowed Claim shall receive the payments to which such Holder
               is then entitled under the Plan. Such payments shall be made as soon as practicable
               after the date that the order of the Bankruptcy Court allowing such Claim becomes
               a Final Order.




                                                16
Case 19-20524-TPA         Doc 157      Filed 05/13/19 Entered 05/13/19 18:27:14               Desc Main
                                     Document      Page 19 of 24


                                        ARTICLE X
                                  PROSECUTION OF ACTIONS

        10.1. Prosecution of Actions. From and after the Effective Date, the Reorganized
 Debtor shall prosecute all Actions that may be pending on the Effective Date, or instituted by the
 Reorganized Debtor after the Effective Date.

                                     ARTICLE XI
                           ACCEPTANCE OR REJECTION OF PLAN

         11.1. Impaired Classes to Vote. Each impaired Class of Creditors with Claims against
 or Partnership Interests in the Debtor’s estate shall be entitled to vote to accept or reject the Plan.

         11.2. Acceptance by Class of Creditors. A Class of Creditors or Partnership Interests
 shall have accepted the Plan if the Plan is accepted by at least two-thirds (2/3) in amount and more
 than one-half (1/2) in number of the Allowed Claims or Allowed Partnership Interests of such
 Class that have accepted or rejected the Plan.

        11.3. Cramdown. In the event that any impaired Class of Creditors with Claims against,
 or Class of Partnership Interests in, the Debtor shall fail to accept the Plan in accordance with
 Section 1129(a) of the Bankruptcy Code, the Debtor reserves the right to request that the
 Bankruptcy Court confirm the Plan in accordance with Section 1129(b) of the Bankruptcy Code
 or amend the Plan pursuant to the Plan.

                                 ARTICLE XII
              IDENTIFICATION OF CLAIMS NOT IMPAIRED BY THE PLAN

         12.1.   Unimpaired Classes. The Claims included in Class 1 are not impaired under this
 Plan.
         12.2. Impaired Classes to Vote on Plan. The Claims and Partnership Interests included
 in Classes 2, 3, 4, 5, 6, 7, 8, 9, 10, and 11 of the Plan are impaired and are therefore entitled to vote
 to accept or reject the Plan.

         12.3.   Impaired Classes Deemed to Reject. Class 12 is impaired and deemed to reject
 the Plan.

        12.4. Controversy Concerning Impairment. In the event of a controversy as to
 whether any Creditor or Holder of a Partnership Interest or Class of Creditors or Class of
 Partnership Interests is impaired under the Plan, the Bankruptcy Court shall, after notice and a
 hearing, determine such controversy.

                                 ARTICLE XIII
                   EXECUTORY CONTRACTS AND UNEXPIRED LEASES

        13.1. Rejection of Executory Contracts. Unless otherwise provided for in connection
 with the Sale, any executory contracts or unexpired leases not expressly assumed in this Plan, or

                                                    17
Case 19-20524-TPA        Doc 157     Filed 05/13/19 Entered 05/13/19 18:27:14              Desc Main
                                   Document      Page 20 of 24


 which are not the subject of a motion by the Debtor to assume the same pending as of the Effective
 Date, shall be deemed to have been rejected by the Debtor upon the Effective Date, in accordance
 with Section 365 of the Bankruptcy Code.

                                ARTICLE XIV
                 CONDITIONS PRECEDENT TO THE EFFECTIVE DATE

        14.1.   Conditions Precedent to Confirmation.

            a. The Plan and all of the schedules, documents, and exhibits contained therein shall
               have been filed in form and substance reasonably satisfactory to the Debtor and the
               Plan Proponent; and,

            b. The proposed Confirmation Order shall be in form and substance reasonably
               satisfactory to the Debtor, the Plan Proponent and, to the extent applicable, the
               purchaser of the Debtor’s Assets.

        14.2. Conditions Precedent to the Effective Date. The following are conditions
 precedent to the Effective Date that must be satisfied or waived in accordance with Section 14.3.

            a. The Bankruptcy Court shall have entered one or more Final Orders (which may
               include the Confirmation Order) authorizing the Sale to the Buyer (to the extent
               applicable) and authorizing the assumption and/or rejection of executory contracts
               and unexpired leases by the Debtor as contemplated in the Plan.

            b. The Confirmation Order shall have become a Final Order in form and substance
               reasonably satisfactory to the Debtor, the Plan Proponent, and, to the extent
               applicable, the purchaser of the Debtor’s Assets.

            c. The most current version of the Plan and all of the schedules, documents, and
               exhibits contained therein shall have been filed and approved in form and
               reasonably satisfactory to the Debtor and, to the extent applicable, the purchaser of
               the Debtor’s Assets.

            d. In the event a Final Order (which may be the Confirmation Order) is entered
               approving the Sale of the Debtor’s Assets to the Buyer, the Debtor shall have closed
               on the Sale.

        14.3. Waiver of Condition. The Debtor, the Plan Proponent, and, to the extent
 applicable, the purchaser of the Debtor’s Assets, collectively, may waive any of the conditions to
 Confirmation or the Effective Date at any time.

         14.4. Notice of Effective Date. Upon the occurrence of the Effective Date of the Plan,
 the Debtor or the Reorganized Debtor, as the case may be, shall electronically docket, and serve
 upon all Creditors and parties-in-interest, a notice identifying the date on which the Effective Date
 of the Plan has occurred.

                                                  18
Case 19-20524-TPA        Doc 157     Filed 05/13/19 Entered 05/13/19 18:27:14            Desc Main
                                   Document      Page 21 of 24


                                  ARTICLE XV
                  RELEASE, INJUNCTIVE AND RELATED PROVISIONS

         15.1. Compromise and Settlement. Pursuant to Section 363 of the Bankruptcy Code
 and Bankruptcy Rule 9019, and in consideration for the distributions and other benefits provided
 pursuant to the Plan, the provisions of the Plan shall constitute a good faith compromise of all
 Claims and Partnership Interests. The entry of the Confirmation Order shall constitute the
 Bankruptcy Court’s approval of the compromise or settlement of all Claims and Partnership
 Interests, as well as a finding by the Bankruptcy Court that such compromise or settlement is fair,
 equitable, reasonable, and in the best interests of the Debtor, Estates and holders of Claims and
 Partnership Interests.

       15.2. RELEASES OF THE DEBTOR. NOTWITHSTANDING ANYTHING
 CONTAINED IN THE PLAN TO THE CONTRARY, AS OF THE EFFECTIVE DATE, THE
 RELEASING PARTIES HEREBY PROVIDE A FULL DISCHARGE AND RELEASE TO THE
 RELEASEES AND THEIR RESPECTIVE PROPERTY FROM ANY AND ALL CLAIMS,
 ACTIONS, DEBTS, OBLIGATIONS, RIGHTS, SUITS, DAMAGES, ACTIONS, REMEDIES,
 AND LIABILITIES WHATSOEVER, WHETHER KNOWN OR UNKNOWN, FORESEEN OR
 UNFORESEEN, EXISTING AS OF THE EFFECTIVE DATE, IN LAW, AT EQUITY,
 WHETHER FOR TORT, CONTRACT, OR OTHERWISE, BASED IN WHOLE OR IN PART
 UPON ANY ACT OR OMISSION, TRANSACTION, OR OTHER OCCURRENCE OR
 CIRCUMSTANCES EXISTING OR TAKING PLACE PRIOR TO OR ON THE EFFECTIVE
 DATE ARISING FROM OR RELATED IN ANY WAY TO THE DEBTOR, INCLUDING
 THOSE IN ANY WAY RELATED TO FORMULATING, NEGOTIATING, PREPARING,
 DISSEMINATING,    IMPLEMENTING,    ADMINISTERING,     CONFIRMING    OR
 CONSUMMATING THE PLAN, OR ANY OTHER CONTRACT, INSTRUMENT, RELEASE
 OR OTHER AGREEMENT OR DOCUMENT CREATED OR ENTERED INTO IN
 CONNECTION WITH THE PLAN OR ANY OTHER POST-PETITION ACT TAKEN OR
 OMITTED TO BE TAKEN IN CONNECTION WITH OR IN CONTEMPLATION OF THE
 RESTRUCTURING OF THE DEBTOR; PROVIDED, HOWEVER, THAT THE FOREGOING
 SHALL NOT OPERATE TO WAIVE OR RELEASE ANY ALLOWED CLAIMS OF
 RELEASING PARTIES TREATED UNDER THE PLAN; PROVIDED, FURTHER, THAT
 THE FOREGOING RELEASE SHALL NOT APPLY TO ANY CLAIMS OR ACTION
 ARISING FROM OR RELATED TO THE SALE, SHOULD THE SALE BE APPROVED.

       15.3. EXCULPATION. NOTWITHSTANDING ANYTHING CONTAINED IN THE
 PLAN TO THE CONTRARY, THE RELEASEES SHALL NEITHER HAVE NOR INCUR ANY
 LIABILITY FOR ANY AND ALL CLAIMS AND ACTIONS, INCLUDING ANY ACT TAKEN
 OR OMITTED TO BE TAKEN IN CONNECTION WITH, OR RELATED TO,
 FORMULATING, NEGOTIATING, PREPARING, DISSEMINATING, IMPLEMENTING,
 ADMINISTERING,    SOLICITING   ACCEPTANCES     FOR,  CONFIRMING    OR
 CONSUMMATING THE PLAN, THE DISCLOSURE STATEMENT, OR ANY OTHER
 CONTRACT, INSTRUMENT, RELEASE OR OTHER AGREEMENT OR DOCUMENT
 CREATED OR ENTERED INTO IN CONNECTION WITH THE PLAN, OR ANY OTHER
 PRE-OR-POST-PETITION ACT TAKEN OR OMITTED TO BE TAKEN IN CONNECTION
 WITH OR IN CONTEMPLATION OF THE RESTRUCTURING OF THE DEBTOR;

                                                 19
Case 19-20524-TPA      Doc 157     Filed 05/13/19 Entered 05/13/19 18:27:14         Desc Main
                                 Document      Page 22 of 24


 PROVIDED, HOWEVER, THAT THE FOREGOING SHALL HAVE NO EFFECT ON THE
 LIABILITY THAT RESULTS FROM ANY SUCH ACT OR OMISSION THAT IS
 DETERMINED IN A FINAL ORDER TO HAVE CONSTITUTED GROSS NEGLIGENCE OR
 WILLFUL MISCONDUCT; PROVIDED, FURTHER, THAT THE FOREGOING
 PROVISIONS SHALL NOT APPLY TO ANY ACTS, OMISSIONS, CLAIMS, ACTIONS OR
 OTHER OBLIGATIONS EXPRESSLY SET FORTH IN AND PRESERVED BY THE PLAN
 OR ANY DEFENSES THERETO.

      15.4. INJUNCTION.    FROM AND AFTER THE EFFECTIVE DATE, ALL
 HOLDERS OF CLAIMS AND PARTNERSHIP INTERESTS ARE PERMANENTLY
 ENJOINED FROM COMMENCING OR CONTINUING IN ANY MANNER AGAINST THE
 DEBTOR, REORGANIZED DEBTOR, THE RELEASEES, OR THEIR SUCCESSORS AND
 ASSIGNS, AND THEIR ASSETS AND PROPERTIES, AS THE CASE MAY BE, ANY SUIT,
 ACTION OR OTHER PROCEEDING, ON ACCOUNT OF OR RESPECTING ANY CLAIM,
 DEMAND, LIABILITY, OBLIGATION, DEBT, RIGHT, ACTION, INTEREST OR REMEDY
 RELEASED OR TO BE RELEASED PURSUANT TO THE PLAN OR THE CONFIRMATION
 ORDER. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED FOR IN THE PLAN OR AN
 OBLIGATIONS ISSUED PURSUANT TO THE PLAN, FROM AND AFTER THE EFFECTIVE
 DATE, ALL HOLDERS OF CLAIMS AND PARTNERSHIP INTERESTS SHALL BE
 PRECLUDED FROM ASSERTING ANY OTHER CLAIMS OR PARTNERSHIP INTERESTS
 BASED UPON ANY DOCUMENTS, INSTRUMENTS, OR ANY ACT OR OMISSION,
 TRANSACTION OR OTHER ACTIVITY OF ANY KIND OR NATURE THAT OCCURRED
 ON OR PRIOR TO THE EFFECTIVE DATE. THE RIGHTS AFFORDED IN THE PLAN AND
 THE TREATMENT OF ALL CLAIMS AND PARTNERSHIP INTERESTS IN THE PLAN
 SHALL BE IN EXCHANGE FOR AND IN COMPLETE AND FINAL SATISFACTION OF
 CLAIMS AND PARTNERSHIP INTERESTS OF ANY NATURE WHATSOEVER,
 INCLUDING ANY INTEREST ACCRUED ON CLAIMS FROM AND AFTER THE PETITION
 DATE. ON THE EFFECTIVE DATE, ALL SUCH CLAIMS AGAINST, AND PARTNERSHIP
 INTERESTS IN, THE DEBTOR OR THE REORGANIZED DEBTOR SHALL BE FOREVER
 SATISFIED AND RELEASED IN FULL.

                              ARTICLE XVI
          PROVISIONS FOR EXECUTION AND SUPERVISION OF THE PLAN

         16.1. Retention of Jurisdiction. The Bankruptcy Court shall retain and have exclusive
 jurisdiction over the Chapter 11 Case for the following purposes:

           a. To determine any and all objections to the allowance of Disputed Claims or
              Partnership Interests;

           b. To determine any and all pending applications for the rejection or assumption of
              executory contracts or unexpired leases to which the Debtor is a party or with
              respect to which it may be liable, and to hear and determine, and if need be to
              liquidate, any and all Claims arising therefrom;




                                              20
Case 19-20524-TPA         Doc 157     Filed 05/13/19 Entered 05/13/19 18:27:14              Desc Main
                                    Document      Page 23 of 24


            c. To determine any and all applications, adversary proceedings and contested or
               litigated matters that may be pending on the Effective Date, or instituted by the
               Reorganized Debtor after the Effective Date, including, without limitation, any
               Actions;

            d. To consider any modifications of the Plan, any defect or omission or reconcile any
               inconsistency in any order of the Bankruptcy Court, including the Confirmation
               Order, to the extent authorized by the Bankruptcy Court;

            e. To determine all controversies, suits and disputes that may arise in connection with
               the interpretation, enforcement or consummation of the Plan;

            f. To consider and act on the compromise and settlement of any Action;

            g. To issue such orders in aid of execution of the Plan to the extent authorized by
               Section 1142 of the Bankruptcy Code;

            h. To enforce the terms and conditions of the Sale and any asset purchase agreement
               executed in connection therewith; and,

            i. To determine such other matters which may be set forth in the Confirmation Order
               or which may arise in connection with the Plan or the Confirmation Order.

         16.2. Amendment of Plan. The Plan may be amended by the Debtor before or after the
 Effective Date as provided in Section 1127 of the Bankruptcy Code.

                                      ARTICLE XVII
                                MISCELLANEOUS PROVISIONS

         17.1. Section 1146 Exemption. Pursuant to Section 1146(a) of the Bankruptcy Code,
 any transfers of property pursuant hereto shall not be subject to any stamp tax or other similar tax
 or governmental assessment in the United States, and the Confirmation Order shall direct the
 appropriate state or local governmental officials or agents to forego the collection of any such tax
 or governmental assessment and to accept for filing and recordation instruments or other
 documents pursuant to such transfers of property without the payment of any such tax or
 governmental assessment.

         17.2. Section 1125(e) Good Faith Compliance. The Debtor, Reorganized Debtor, Plan
 Proponent, and each of their respective representatives, shall be deemed to have acted in “good
 faith” under Section 1125(e) of the Bankruptcy Code.

         17.3. Further Assurances. The Debtor, Reorganized Debtor, all holders of Claims
 receiving distributions hereunder and all other parties-in-interest shall, from time to time, prepare,
 execute and deliver any agreements or documents and take any other actions as may be necessary
 or advisable to effectuate the provisions and intent of the Plan or the Confirmation Order.



                                                  21
Case 19-20524-TPA         Doc 157     Filed 05/13/19 Entered 05/13/19 18:27:14               Desc Main
                                    Document      Page 24 of 24


         17.4. Severability. If, prior to the entry of the Confirmation Order, any term or
 provision of the Plan is held by the Bankruptcy Court to be invalid, void, or unenforceable, the
 Bankruptcy Court, at the request of the Debtor, shall have the power to alter and interpret such
 term or provision to make it valid or enforceable to the maximum extent practicable, consistent
 with the original purpose of the term or provisions held to be invalid, void or unenforceable, and
 such term or provision shall then be applicable as altered or interpreted. Notwithstanding any
 such holding, alteration, or interpretation, the remainder of the terms and provisions of the Plan
 will remain in full force and effect and will in no way be effected, impaired, or invalidated by
 such holding, alteration or interpretation. The Confirmation Order shall constitute a judicial
 determination and shall provide that each term and provision of the Plan, as it may have been
 altered or interpreted in accordance with the foregoing, is valid and enforceable pursuant to its
 terms.

         17.5. Governing Law. Except to the extent that the Bankruptcy Code or other federal
 law is applicable, or to the extent an exhibit or schedule hereto provides otherwise, the rights,
 duties, and obligations arising under the Plan shall be governed by, and construed and enforced in
 accordance with, the laws, of the Commonwealth of Pennsylvania, without giving effect to the
 principles of conflicts of law thereof.

        17.6. Section Headings. The section headings contained in the Plan are for reference
 purposes only and shall not affect in any way the meaning or interpretation of the Plan.

                                       ARTICLE XVIII
                                   RESERVATION OF RIGHTS

         Except as expressly set forth herein, the Plan shall have no force or effect unless and until
 the Bankruptcy Court enters the Confirmation Order. Neither the filing of the Plan, the Disclosure
 Statement, any statement or provision contained therein, nor the taking of any action by a Debtor
 with respect to the Plan and/or Disclosure Statement shall be or shall be deemed to be an admission
 or waiver of any rights of: (1) any Debtor with respect to the holders of Claims, Partnership
 Interests or other parties-in-interest; or (2) any holder of a Claim or other party-in-interest prior to
 the Effective Date.


 Date: May 13, 2019                             WHITEFORD, TAYLOR & PRESTON, LLP


                                                 By: /s/ Michael J. Roeschenthaler
                                                 Michael J. Roeschenthaler (PA ID No. 87647)
                                                 Kelly E. McCauley (PA ID No. 316535)
                                                 Daniel R. Schimizzi (PA ID No. 311869)
                                                 200 First Avenue, Third Floor
                                                 Pittsburgh, PA 15222
                                                 t: 412-618-5601
                                                 f: 412-275-2404
                                                 Email: mroeschenthaler@wtplaw.com

                                                   22
